ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Entry of After-Final Amendments
2.	This action is in response to after-final papers filed 9 May 2022, in which claims 24, 68, and 72 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Terminal Disclaimer
3.	The terminal disclaimer filed on 9 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,214,795 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Consequently, all of the previous rejections are now withdrawn.
Claim Interpretation
4.	As noted in the previous Office Action, claims 68-73 are drawn to a  “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in an interview with Shaun Lee on 18 May 2022.

7.	It is reiterated that the after-final amendments filed 9 May 2022, in which claims 24, 68, and 72 were amended, are entered.

8.	The application has been amended as follows: 
A. 	Claim 1 is allowable. Claims 4-6, 8-26, 28-29, 31-32, 36-67, and 72-74, previously withdrawn from consideration as a result of a restriction requirement and species elections, each require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I, II, and III, and among the Species and Sub-species of inventions as set forth in the Office action mailed on 9 July 2021, is hereby withdrawn and claims 4-6, 8-26, 28-29, 31-32, 36-67, and 72-74, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Thus, all of claims 1-74 are under prosecution. 

In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

B.	Additional amendments to the claims are listed below:
	Claim 21.	A method of assaying for a receptor ligand that binds a transmembrane receptor protein, the method comprising:
providing a candidate receptor ligand to the structure of claim 17, wherein the surface is a chip.

	Claim 22.	The method of claim 21, wherein the transmembrane receptor protein is a G-protein coupled receptor (GPCR).

Claim 33.	The structure of claim 1, further comprisina plurality of bistable molecular sensors immobilized on the surface of the substrate

	Claim 34.	The structure of claim 33, wherein the plurality of bistable molecular sensors are positioned on the substrate by directed self-assembly or lithographically.

	Claim 35.	The structure of claim 34, wherein when the plurality of bistable molecular sensors are positioned on the substrate lithographically, the substrate comprises lithographically patterned binding sites that are adhesive for the immobilized polynucleotide shape and not adhesive for the tethered polynucleotide shape.

Claim 45.	The structure of claim 36, wherein:
	the tethered polynucleotide shape forms a [[rigid]] two dimensional (2D) [[plate]]shape,
	the one or more redox active molecules are distributed on the tethered polynucleotide shape, and
	the immobilized polynucleotide shape is selectively positioned between the surface and one of the one or more redox active molecules.

	Claim 46.	The structure of claim 36, wherein:
	the tethered polynucleotide shape forms a [[rigid]] 2D [[plate]]shape,
	the immobilized polynucleotide shape forms a plate with a window or a hole providing direct access to the surface, and
	in the closed state, the tethered polynucleotide shape with the one or more redox active molecules thereon is positioned over the window or the hole.

	Claim 47.	The structure of claim 36, wherein:
	the tethered polynucleotide shape forms a [[rigid]] three dimensional (3D) shape with an [[a rigid]] arm, with the one or more redox active molecules being attached at the end of the [[rigid]] arm.

	Claim 48.	The structure of claim 36, wherein:
	the tethered polynucleotide shape forms a [[rigid]] hemisphere or [[rigid]] dome with the one or more redox active molecules being attached along a perimeter edge of the [[rigid]] hemisphere or [[rigid]] dome, and 
in the closed state, the redox active molecules on the perimeter edge are positioned proximally to the immobilized polynucleotide shape.

	Claim 57.	The structure of claim 49, wherein:
	the tethered polynucleotide shape forms a [[rigid]] 2D [[plate]] shape capable of maintaining a position in the closed state.

	Claim 59.	The structure of claim 49, wherein: 
	the tethered polynucleotide shape forms a [[rigid]] three dimensional (3D) shape with an [[a rigid]] arm, and
	in the closed state, the [[rigid]] arm is positioned above the surface without any of the immobilized polynucleotide shape therebetween.

Claim 60.	The structure of claim 49, wherein:
	the tethered polynucleotide shape forms a [[rigid]] hemisphere or [[rigid]] dome having a perimeter edge, and
	in the closed state, the perimeter edge is positioned proximal to the surface and peripheral to the immobilized polynucleotide shape without any of the immobilized polynucleotide shape between the perimeter edge and the surface.

	Claim 64.	The structure of claim 61, wherein the tethered polynucleotide shape forms a [[rigid]] 2D [[plate]] shape capable of maintaining a position in the closed state.

	Claim 66.	The structure of claim 61, wherein: 
	the tethered polynucleotide shape forms a [[rigid]] three dimensional (3D) shape with an [[a rigid]] arm, and
	in the closed state, the [[rigid]] arm is positioned above the capping layer without any of the immobilized polynucleotide shape therebetween.




Claim 67.	The structure of claim 61, wherein:
	the tethered polynucleotide shape forms a [[rigid]] hemisphere or [[rigid]] dome having a perimeter edge, and
	in the closed state, the perimeter edge is positioned proximal to the capping layer and peripheral to the immobilized polynucleotide shape without any of the immobilized polynucleotide shape between the perimeter edge and the capping layer.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance:
The structural limitations of claim 1 (upon which claims 2-74 depend) are free and clear of the cited prior art. The closest prior art is that of Pedersen (U.S. Patent Application Publication No. US 2006/0121470 A1, published 8 June 2006), which teaches two oligonucleotides alternating between an open (i.e. unhybridized) state and a closed (i.e., hybridized) state that is modulated by a reaction between functional molecules X and Y (e.g., Figure 22A). Pedersen does not teach the two oligos are tethered.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Claims 1-74 are allowed subject to the examiner’s amendments presented above.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634


/Robert T. Crow/Primary Examiner, Art Unit 1634